United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1857
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Corday D. Thomas,                       *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: September 22, 2011
                                Filed: October 4, 2011
                                 ___________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Corday Thomas pleaded guilty to being a felon in possession of a firearm, in
violation of 18 U.S.C. § 922(g)(1). The district court1 sentenced him to 72 months in
prison. On appeal, his counsel has moved to withdraw and filed a brief under Anders
v. California, 386 U.S. 738 (1967), arguing that the court erred by not varying
downward and by imposing a sentence greater than necessary to achieve the
sentencing goals of 18 U.S.C. § 3553(a). In a pro se brief, Thomas argues that counsel
was ineffective.

      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
       We conclude that the sentence was not unreasonable: the record reflects that
the district court carefully considered the section 3553(a) factors, explained why it
chose not to vary downward, and imposed a sentence at the low end of the undisputed
Guidelines range. See United States v. Bauer, 626 F.3d 1004, 1010 (8th Cir. 2010);
United States v. Feemster, 572 F.3d 455, 460-61 (8th Cir. 2009) (en banc). We
decline to review Thomas’s ineffective-assistance claim in this direct appeal. See
United States v. Looking Cloud, 419 F.3d 781, 788-89 (8th Cir. 2005).

      Having reviewed the record under Penson v. Ohio, 488 U.S. 75, 80 (1988), we
find no nonfrivolous issues. Accordingly, we grant counsel leave to withdraw, and
we affirm the judgment.
                       ______________________________




                                         -2-